 


110 HR 6023 IH: Freedom to Serve Act of 2008
U.S. House of Representatives
2008-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6023 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2008 
Mr. Akin (for himself, Mr. Boehner, Mr. Cantor, Mr. Brown of South Carolina, Mr. Pitts, Mr. Wamp, Mr. Doolittle, Mrs. Myrick, Mrs. Bachmann, Mr. David Davis of Tennessee, Mr. Feeney, Mr. Gingrey, Mr. Marchant, Mr. Bartlett of Maryland, Mr. Barrett of South Carolina, Mr. Miller of Florida, Mr. Franks of Arizona, Mr. Kline of Minnesota, Mr. Wilson of South Carolina, Mr. Poe, Mr. Conaway, Mr. Chabot, Mr. Coble, Mr. Sam Johnson of Texas, Mr. Heller of Nevada, Mr. Broun of Georgia, and Mr. Bishop of Utah) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to prohibit certain forms of interference with military recruiting. 
 
 
1.Short titleThis Act may be cited as the Freedom to Serve Act of 2008. 
2.FindingsCongress makes the following findings: 
(1)According to article I, section 8 of the United States Constitution, Congress has the power to raise and support armies and to provide and maintain a navy; and to make all laws necessary and proper to carry out these powers. 
(2)The First Amendment states: Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof; or abridging the freedom of speech, or of the press; or the right of the people to peaceably assemble, and to petition the government for a redress of grievances.. 
(3)According to the United States Supreme Court, the right to peaceable assembly is a right similar to those of free speech and free press and is equally essential. (De Jonge v. Oregon). 
(4)The key word being peaceably, the First Amendment protects peaceful, not violent, assembly and protest. 
(5)The successful recruiting of men and women to serve in the armed services of the United States is fundamental to the security of the American people. 
(6)Serving in the military is highly honorable, and often requires great sacrifice and courage by the men and women of our armed services. 
(7)United States military recruiters have been subject to an escalating number of acts of vandalism and violent protest, including but not limited to: 
(A)March 2003: Anti-war protestors in Ithaca, NY, target a recruitment center that had been hit before with Molotov cocktails. On St. Patrick’s Day, wielding cups of their own blood, they entered a Lansing military recruitment office and splashed their blood over recruiter posters, military cutouts and the American flag. 
(B)January 20, 2005: At Seattle Central Community College, Army recruiter Sgt. Jeff Due and his colleague Sgt. 1st Class Douglas Washington were hounded by an angry mob of approximately 500 anti-war students. The recruiters’ table was destroyed; their handouts, torn apart. Protesters threw water bottles and newspapers at the soldiers. A far-left anti-war group had been agitating to kick the recruiters off campus. The college administration refused to punish the radicals. 
(C)January 31, 2005: Recruiters in Manhattan reported that a door to their office had been beaten in. Various anti-war symbols were scrawled in red paint on the building. On the same day, New York police arrested a young Manhattan College junior and charged him with throwing a burning rag into an Army recruiting station and ruining the door locks with super glue. 
(D)February 1, 2005: At a South Toledo, Ohio, recruitment center, protesters hurled manure all over the building. They broke windows and sprayed vulgar graffiti on office property. 
(E)March 2005: In East Orange, NJ, young anti-military protesters shattered the windows of an Army recruitment station and a neighboring Navy office. 
(F)March/April 2005: Anti-war protestors at New York’s Bronx Community College shut down several military recruitment sessions. At UC Santa Cruz, protestors drove recruiters off campus after an hour-long demonstration of shouting and window banging. 
(G)May 2005: Student protestors swarmed the booths of the U.S. Army Corps of Engineers and the USAF at a San Francisco State University career fair. In Wisconsin, an Air Force ROTC information day was canceled due to threats by an anti-war group at the University of Wisconsin-Madison. 
(H)April 2006: UC Santa Cruz students ambushed military recruiters. Vandals at the University of North Carolina at Chapel Hill tossed cans of red paint in front of an ROTC office and spray-painted vulgarities all over its doors. University of Minnesota students splattered red paint all over an Army recruiting station. 
(I)December 2006: Protesters in Lawrence, Kansas crippled business at an Army/Navy recruitment center, where workers’ car tires were slashed and bomb-proof glass had to be installed. 
(J)January 2007: Pittsburgh protestors shut down a recruitment station for a day, wielding signs calling recruiters child predators. 
(K)March 2007: Vandals broke into a Milwaukee recruitment station wielding crowbars. 
(L)July 2007: A protestor in Bremerton, Wash., slashed tires of Army recruiting vehicles to protest the Iraq war because he hated the military. In Maryland, vandals smashed a Rockville Air Force career center. In Lufkin, Texas, Navy recruiters were the targets of vandals who keyed their cars, smashed their windows and shot at their vehicles with what appeared to be a high-powered pellet gun. 
(M)August 2007: In Stamford, Conn., a protestor twice left a fake bomb package at a military recruitment office. 
(N)September 2007: An anti-war group calls on followers to commit fraud to interfere with military recruiters. Anti-war protestors shut down the Times Square recruitment station. 
(O)October 2007: An anti-war group defaces the Berkeley recruitment office. 
(P)January 2008: Protesters chain themselves to the Berkeley recruiting center to shut it down, and vandalize the windows with bloody handprints and signs branding recruiters death pimps. 
(Q)February 2008: Vandals trash the recruiting station at 14th and L Streets in Washington, DC, which has been subjected to multiple attacks. 
(R)March 2008: A bomb goes off at the Times Square recruitment station. 
(8)In the face of escalating threats against military recruiters and facilities, Congress must take steps to increase protection of military recruiters and those who wish to serve their country in uniform. 
3.Interference with military recruiting 
(a)OffenseChapter 67 of title 18, United States Code, is amended by adding at the end the following: 
 
1389.Interfering with military recruiting 
(a)Whoever— 
(1)by force or threat of force or by physical obstruction, injures, intimidates or interferes with or attempts to injure, intimidate or interfere with any person because that person is or has been providing Federal or State military recruiting services; 
(2)by force or threat of force or by physical obstruction, injures, intimidates or interferes with or attempts to injure, intimidate or interfere with any person lawfully exercising or seeking to exercise their right to inquire about or volunteer for service in the active or reserve armed services of the United States or the National Guard of any State; or 
(3)intentionally damages or destroys the property of a facility, or attempts to do so, because such facility houses or hosts military recruiting services; shall be punished as provided in subsection (b).
(b)The punishment for an offense under this section is— 
(1)in the case of a first offense, a fine under this title or imprisonment for not more than one year, or both; and 
(2)in the case of a second or subsequent offense after a prior conviction under this section, a fine under this title or imprisonment for not more than 3 years, or both. 
(c)In this section— 
(1)the term facility includes the building or structure in which recruiting is conducted; 
(2)the term interfere with means to restrict any person’s ability or freedom to easily enter or leave a recruiting office; 
(3)the term intimidate means to place a person in reasonable apprehension of bodily harm to that person or to another; 
(4)the term physical obstruction means rendering impassable entrance into or exiting from a facility that provides military recruiting services, or rendering passage to or from such a facility unreasonably difficult or hazardous; 
(5)the term military recruiting services means the provision by representatives of the Government or of the armed services, to individuals who might wish to serve in the armed services, of information about military service, assistance in selecting a branch of military service, enlistment information, or any other necessary assistance needed to join the armed services of the United States; and 
(6)the term State means a State of the United States, the District of Columbia, and any commonwealth, territory, or possession of the United States. . 
(b)Clerical amendmentThe table of sections at the beginning of chapter 67 of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
1389. Interfering with military recruiting.  . 
(c)Direction to Sentencing CommissionThe United States Sentencing Commission, in establishing or amending sentencing guidelines with respect to offenses under the section added to title 18 by this Act, shall consider the threat posed to national security and the national defense by these offenses an aggravating factor so that the base levels for punishment for these offenses is greater than those for otherwise similar offenses. 
 
